Citation Nr: 0637585	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1978 to 
September 1978 and active service from June 1979 to September 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claims for 
entitlement to service connection for a back disorder, an 
acquired psychiatric disorder, and PTSD were denied.

The case returns to the Board following remands to the RO in 
June 2001 and August 2003.  

The veteran testified before the undersigned at a Travel 
Board hearing in December 2000.  A transcript of that hearing 
is associated with the claims folder.  


FINDINGS OF FACT

1.  The Board affirmed the RO's denial of service connection 
for a back disorder and an acquired psychiatric disorder in a 
March 1982 decision.  The veteran attempted to reopen the 
claim later in 1982, but in August 1982, the RO denied the 
claim and the veteran did not appeal.  

2.  Evidence received since the August 1982 RO decision is 
either duplicative or cumulative and redundant of evidence 
previously of record, or does not bear directly and 
substantially upon the specific matter under consideration.  

3.  There is no evidence of PTSD diagnoses or treatment in 
service and no competent evidence of a nexus between any of 
the veteran's current psychiatric diagnoses and his period of 
active service.  


CONCLUSIONS OF LAW

1.  The August 1982 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2006).

2.  No new and material evidence has been received to reopen 
a claim for service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001). 

3.  No new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as in effect for claims filed prior to August 29, 
2001).

4.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for a Back Disorder

The RO originally denied service connection for a back 
condition in a May 1981 rating decision, finding that the 
evidence did not show incurrence of a back injury during 
service or material aggravation of a back injury which 
preexisting service.  The Board affirmed the rating decision 
in March 1982, finding that, although the veteran was seen on 
several occasions during his second period of active service 
for back complaints, only low back strain was noted and post-
service clinical testing disclosed a developmental back 
defect without evidence of superimposed back pathology.  The 
veteran filed an application to reopen the claim later in 
1982, but in August 1982, the RO found that there was no new 
and material evidence to readjudicate the claim.  The veteran 
was notified of this rating decision in August 1982, however, 
he did not initiate an appeal of the decision.  Therefore, 
the RO's decision in August 1982 is final with respect to the 
veteran's claim for service connection for a back disorder.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

The Board notes that the RO's February 2006 supplemental 
statement of the case found no new and material evidence to 
reopen the claim.  However, previous supplemental statements 
of the case issued in April 1999, November 2002, March 2003, 
and June 2003, as well as the March 1999 statement of the 
case and October 1998 rating decision on appeal, made no 
mention of new and material evidence and appeared to deny the 
claim on the merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claims for service connection for back and nervous 
disorders.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to Aug. 29, 2001).  
It is noted that 38 C.F.R. § 3.156 was amended n August 2001; 
however, as the claim to reopen was pending at the time the 
amended regulation was enacted, the old version of the 
regulation is controlling.

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The March 1982 Board decision denied service connection for a 
back disorder, finding that the veteran's acquired back 
disorder was a developmental disability and, therefore not 
incurred in or aggravated by service.  Evidence of record at 
the time of the March 1982 decision consists of service 
medical records, VA outpatient treatment records dated from 
1979 to 1981, and a report of a VA clinical evaluation dated 
October 1980.  In August 1982, the RO denied the application 
to reopen the veteran did not appeal that determination.

New evidence received since the unappealed August 1982 rating 
decision consists of reports of VA examination dated in July 
1993; records from the Salisbury, North Carolina VA Medical 
Center; records from the Columbia, South Carolina VA Medical 
Center; records from the Tampa, Florida VA Medical Center; 
Social Security Administration (SSA) records; testimony from 
the veteran's December 2000 Travel Board hearing; and the 
veteran's various personal written statements.  

The Board has considered the veteran's own statements and 
testimony with respect to in-service back injuries and 
symptoms.  These records constitute the only positive 
evidence added to the record since the August 1982 decision 
which tend to support his claims.  The allegation that a 
disorder was incurred or aggravated in service is implicit in 
any claim for service-connected disability benefits.  Thus, 
to the extent the veteran's testimony and statements may be 
considered evidence, the veteran's basic allegation of in-
service injury is considered redundant of the record at the 
time of the March 1982 denial.  The veteran's contention that 
he did not have back problems at the time he entered service 
is cumulative and redundant of the evidence of record at the 
time of the prior denial inasmuch as the service entrance 
examination established that his back was asymptomatic at 
that time.  The details provided at the hearing concerning 
in-service trauma and symptoms merely confirm what had 
already been reported in the service medical records.  
Nothing in the veteran's statements or testimony contributes 
to a "more complete picture" of the circumstances surrounding 
the origin of the back disorder.  All of this information had 
already been documented in the service medical records.  See 
Hodge, 155 F.3d at 1363.

Since the Board has determined that the veteran's statements 
and testimony are cumulative of previously considered 
evidence and thus not "new" for purposes of reopening the 
claim, that should end the Board's analysis of whether the 
evidence is "new and material."  See Smith (Russell) v. West, 
12 Vet. App. 312, 315 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).  Nevertheless, assuming arguendo that 
the veteran's testimony is considered "new," the Board holds 
that the veteran's statements and testimony with respect to a 
chronic disability sustained during service are not probative 
as the veteran is a layman and not competent to provide a 
medical opinion necessary to establish incurrence of a back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although the veteran is capable of providing 
evidence as to his symptoms in service, as a layperson he is 
generally not competent to opine on matters requiring medical 
knowledge, such as whether the symptoms noted during service 
represented a chronic back disability.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  The veteran has furnished no competent medical 
evidence suggesting the incurrence of a back disability 
during service, nor is such otherwise of record.

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is new 
and not cumulative or redundant of the record at the time of 
the March 1982 Board decision, it is not material within the 
meaning of 38 C.F.R. § 3.156(a).

Specifically, review of the veteran's SSA records do not 
indicate that the veteran suffers from a back disability.  In 
a September 1998 Disability Determination Rationale report, 
in which the veteran was found to be ineligible for 
Supplemental Security Income (SSI) payments, the SSA 
disability examiner notes that the veteran claims he is 
unable to work due to cirrhosis, hepatitis, knots under his 
arms, a heart condition, bronchial asthma, mental problems, 
and a personality disorder.

In addition, although they document subjective complaints of 
localized back pain since 1980, the veteran's VA outpatient 
treatment records are not material, as there are no specific 
findings pertinent to the relevant question on appeal, i.e., 
whether a back disorder was incurred or aggravated in 
service.  There is no mention of service-related injury or 
disability.  Therefore, the evidence does not bear directly 
and substantially upon the specific matter under 
consideration.

In conclusion, the Board finds that no new and material 
evidence has been received since the March 1982 rating 
decision to reopen the claim for service connection for a 
back disorder.  Therefore, the claim is not reopened.  38 
U.S.C.A. § 5108. 

New and Material Evidence for an Acquired Psychiatric 
Disorder

The RO originally denied service connection for a nervous 
disorder in the May 1981 rating decision, finding that the 
veteran's personally disorder (claimed as a nervous 
condition) is a constitutional or developmental abnormality 
that was not incurred or aggravated by service.  The Board 
affirmed the rating decision in March 1982, noting that an 
acquired psychiatric pathology was not clinically detected 
during service despite a psychiatric evaluation in August 
1979 and there was no active psychiatric pathology noted in 
post-service VA records. The veteran attempted to reopen the 
claim later in 1982, but in August 1982, the RO found that 
there was no new and material evidence to readjudicate the 
claim.  The veteran was notified of this rating decision in 
August 1982, however, he did not initiate an appeal of the 
decision.  Therefore, the RO's decision of August 1982 is 
final with respect to the veteran's claim for service 
connection for a nervous disorder.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.   

As the Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened, see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)), the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder.

The March 1982 Board decision denied service connection for a 
nervous disorder, finding there was no evidence that an 
acquired psychiatric disorder was incurred in or aggravated 
by service.  Evidence of record at the time of the March 1982 
decision consists of service medical records, VA outpatient 
treatment records dated from 1979 to 1981, and a report of a 
August 1979 psychiatric evaluation. 

New evidence received since the August 1982 RO decision 
consists of reports of VA examination dated July 1993; a 
report of a VA PTSD examination dated April 2002; records 
from the Salisbury, North Carolina VA Medical Center; records 
from the Columbia, South Carolina VA Medical Center; records 
from the Tampa, Florida VA Medical Center; Social Security 
Administration (SSA) records; testimony from the veteran's 
December 2000 Travel Board hearing; and the veteran's various 
personal written statements.  

As discussed above, the Board holds that the veteran's 
statements and testimony with respect to a chronic disability 
sustained during service are not probative as the veteran is 
a layman and not competent to provide a medical opinion 
necessary to establish an incurrence of an acquired 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Although the veteran is capable of providing 
evidence as to his symptoms in service, as a layperson he is 
generally not competent to opine on matters requiring medical 
knowledge, such as whether the symptoms noted during service 
represented an acquired psychiatric disorder.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  The veteran has furnished no competent medical 
evidence suggesting the incurrence of an acquired psychiatric 
disorder during service, nor is such otherwise of record.

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is new 
and not cumulative or redundant of the record at the time of 
the March 1982 Board decision, it is not material within the 
meaning of 38 C.F.R. § 3.156(a).

Specifically, review of the veteran's SSA records do not 
indicate that the veteran suffers from a nervous disability.  
In a September 1998 Disability Determination Rationale 
report, in which the veteran was found to be ineligible for 
SSI payments, the disability examiner notes that the veteran 
claims he is unable to work due to mental problems and a 
personality disorder, among other things.  However, this 
finding is based on the veteran's subjective complaints and 
does not constitute evidence that an acquired psychiatric 
disorder was incurred in or aggravated by service.

In addition, the veteran's VA outpatient treatment records, 
which diagnose the veteran with alcohol-induced mood disorder 
with depressive features, bipolar disorder, and antisocial 
personality disorder, are not material, as there are no 
findings pertinent to the relevant question on appeal, i.e., 
whether an acquired psychiatric disorder was incurred or 
aggravated in service.  There is no evidence that shows 
continuity of psychiatric treatment since discharge.  
Therefore, the evidence does not bear directly and 
substantially upon the specific matter under consideration.

In conclusion, the Board finds that no new and material 
evidence has been received since the August 1982 RO decision 
to reopen the claims for service connection for an acquired 
psychiatric condition.  Therefore, the claim is not reopened.  
38 U.S.C.A. § 5108. 

Service Connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychoses and organic disease of the 
nervous system, such as hearing loss).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2001) (as amended by 64 Fed. 
Reg. 32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)); 38 C.F.R. § 3.304(f) (1996); See 38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.304(d) and (f) (1996).

During the pendency of this appeal, VA amended its 
regulations effective March 7, 2002 to include considerations 
for adjudicating claims for PTSD based on personal assault.  
67 Fed. Reg. 10,330-10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The amendment describes 
the types of evidence, other than service records, that may 
corroborate a PTSD claim based on personal assault in service 
and requires VA to advise a claimant of such evidence before 
denying a claim.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  In any event, the Board notes that the amended version 
of 38 C.F.R. § 3.304(f) essentially serves to codify the 
previously existing provisions of VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14(c) (Feb. 20, 1996).  See 
Patton v. West, 12 Vet. App. 272 (1999).  Accordingly, the 
considerations for adjudicating personal assault PTSD claims 
apply in this case.  

The veteran alleges that he has PTSD as a result of personal 
assault in service.  Review of the claims folder reveals 
conflicting diagnoses of PTSD and anxiety disorder.  At a 
April 2002 VA PTSD examination, the examiner found no 
indication of a significant clinical syndrome.  The examiner 
noted that if the veteran's claims about being assaulted in 
service were true, then it is possible that his current 
complaints of nervousness are a response to the alleged 
abuse.  A May 2004, VA outpatient psychiatric evaluation 
diagnosed the veteran with alcohol-induced mood disorder with 
depressive features and antisocial personality disorder, but 
did not indicate a diagnosis of PTSD.  In a November 1997 
private examination associated with the veteran's SSA 
documents, the examiner was unable to render a definite 
diagnosis due to the disparity between his observations of 
the veteran's euthymic mood and the veteran's claim of 
anxiety, which would correspond with a generalized anxiety 
disorder.  The only favorable diagnosis is found in a January 
1998 VA outpatient treatment record, in which the physician 
diagnoses PTSD as a result of various ordeals, including 
child abuse.  

Even if the Board were to accept a current diagnosis of PTSD, 
the probative evidence of record does not relate the disorder 
to events in service.  Specifically, examination reports and 
VA outpatient treatment records, such as the May 2004 VA 
psychological evaluation, note the veteran's history of abuse 
as a child.  Furthermore, the Board finds no credible 
supporting evidence that veteran's alleged in-service 
stressors occurred.  The veteran has described multiple 
events of physical abuse, such as being knocked unconscious 
and urinated on.  Absent allegation of a stressor related to 
combat or prisoner of war status, there must be credible 
evidence that corroborates the veteran's statements.  38 
C.F.R. § 3.304(f); see Cohen, supra.  There is no such 
evidence of record.  The reported in-service events are vague 
and not documented.  The veteran does not remember the names 
of his alleged assaulters and claims that senior officers 
would not make a report of the incidents.  There is no 
documentation of the assaults in his service records, 
although the veteran was afforded a psychological examination 
in August 1979 in which he was diagnosed as having inadequate 
personality as characterized by ineffectual responses to 
emotional, social, intellectual, and physical demands.  He 
was separated from service in September 1979 due to 
unsuitability because of his personality disorder. 

Review of the above discussion finds that the evidence for 
and against the veteran's claim is not so evenly balanced so 
as to require resolution of doubt in the veteran's favor.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated October 2001, March 
2004, and October 2005, as well as the November 2002 and 
February 2006 supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the November 2002 and February 2006 
supplemental statements of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the October 
1998 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated October 2005.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was not notified of what 
type of information and evidence was needed to substantiate a 
claim for an increased rating and the requirements for 
establishing an effective date for any award based on such a 
claim.  However, as the Board concludes above that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, personnel records, VA 
outpatient treatment records, SSA records, and VA 
examinations .  The veteran provided additional records and 
lay evidence in the form of his own statements and testimony 
at his December 2000 Travel Board hearing.  

The Board notes that a VA etiological opinion has not been 
obtained for the veteran's various service connection claims.  
However, the Board finds that the evidence, discussed above, 
indicates there is no competent medical evidence or record 
showing a nexus between the veteran's military service and 
the current issues on appeal.  Thus, a remand for an opinion 
is not necessary to decide the claims.  See 38 C.F.R. § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide, as a whole, no basis to grant these claims, and 
provide evidence against the claims, the Board finds no basis 
for a VA etiological opinion to be obtained.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  In a 
March 2006 statement, the veteran indicated that he submitted 
all of the evidence in his possession.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a back disorder is not reopened.  
The appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
other than PTSD is not reopened.  The appeal is denied.

Service connection for PTSD is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


